[Cite as State v. Morici, 2021-Ohio-3406.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                CASE NO. 1-21-12

       v.

JOHN A. MORICI,                                           OPINION

       DEFENDANT-APPELLANT.




                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CR 2020 0118

                                      Judgment Affirmed

                          Date of Decision: September 27, 2021




APPEARANCES:

        Thomas J. Lucente, Jr. for Appellant

        Jana E. Emerick for Appellee
Case No. 1-21-12


MILLER, J.

       {¶1} Defendant-appellant, John A. Morici, appeals the March 12, 2021

judgment of sentence of the Allen County Court of Common Pleas. For the reasons

that follow, we affirm.

                                  I. Background

       {¶2} This case arises from an April 13, 2020 incident in which Morici

allegedly brandished a knife while stealing tobacco products and other assorted

items from a Dairy Market convenience store in Lima. On June 11, 2020, the Allen

County Grand Jury indicted Morici on one count of aggravated robbery in violation

of R.C. 2911.01(A)(1), a first-degree felony. On June 22, 2020, Morici appeared

for arraignment and entered a plea of not guilty to the count in the indictment. A

trial date was later scheduled for October 26, 2020.

       {¶3} On October 16, 2020, Morici’s trial counsel filed a motion to withdraw,

claiming that communication with Morici had broken down and that Morici “no

longer believe[d] that counsel [was] representing his best interests.” At an October

20, 2020 hearing on the motion to withdraw, Morici stated that he wanted a new

attorney because he had met with his attorney in person only a few times in the

months preceding the October 26, 2020 trial date. Morici also stated that he was

dissatisfied because his counsel failed to provide him with discovery materials.

Morici’s counsel acknowledged that there had been a gap between his meetings with


                                        -2-
Case No. 1-21-12


Morici and that Morici had been without the discovery materials during that period,

but he stated that the discovery materials had been made available to Morici just

days before. Morici admitted that several videos provided in discovery had been

given to jail officials, but he claimed that he had been unable to view them. In light

of these representations, the trial court denied Morici’s trial counsel’s motion to

withdraw. However, the trial court arranged for Morici to view the discovery

materials at the jail after the hearing concluded. Additionally, at some point after

this hearing, counsel spoke with Morici to discuss the prosecution’s case against

him in preparation of trial.

       {¶4} After talking with his trial counsel, Morici decided he wanted to enter

a change-of-plea rather than proceed to trial. Counsel notified the trial court of

Morici’s decision, and a change-of-plea hearing was held on October 23, 2020, the

Friday prior to the scheduled jury trial date. At the hearing, Morici withdrew his

previous not-guilty plea and entered a plea of guilty to the charge. The trial court

accepted Morici’s plea and entered a finding of guilty. The matter was continued

for the preparation of a presentence investigation report.

       {¶5} A sentencing hearing was held on December 9, 2020. At the hearing,

Morici orally moved to withdraw his guilty plea. He repeated many of the concerns

he expressed at the October 20, 2020 hearing, particularly that he did not receive

the discovery packet in a timely fashion and that communication with his trial


                                         -3-
Case No. 1-21-12


counsel was inadequate. In response to these claims, Morici’s trial counsel again

moved to withdraw from his representation of Morici. On this occasion, the trial

court granted counsel’s motion to withdraw. The trial court also stated it would

appoint Morici substitute counsel to potentially file a motion to withdraw his guilty

plea. The trial court then continued the sentencing hearing.

       {¶6} On January 11, 2021, Morici, with the aid of a new attorney, filed a

motion to withdraw his guilty plea. In his motion, Morici stated that he wanted to

withdraw his guilty plea because he “entered that plea at the last moment after

months of very little communication from his attorney and without the opportunity

to fully review the evidence against him.” He also claimed he was innocent. A

hearing on Morici’s motion to withdraw his guilty plea was held on January 26,

2021. On February 26, 2021, the trial court denied Morici’s motion.

       {¶7} Morici’s sentencing hearing resumed on March 11, 2021. At the

sentencing hearing, the trial court sentenced Morici to a term of 4-6 years in prison.

The trial court filed its judgment entry of sentence on March 12, 2021.

       {¶8} On April 2, 2021, Morici timely filed a notice of appeal. He raises three

assignments of error for our review.

                             II. Assignments of Error

       1. The trial court abused its discretion in denying appellant’s
       motion to withdraw his guilty plea.



                                         -4-
Case No. 1-21-12


       2. The indefinite sentencing scheme set forth in the Reagan
       Tokes Act and imposed by the trial court in this case violates the
       federal and state Constitutions.

       3. Defendant was denied the effective assistance of counsel as
       required by the Sixth Amendment to the U.S. Constitution.

                                  III. Discussion

A. First Assignment of Error: Whether the trial court abused its discretion
by denying Morici’s presentence motion to withdraw his guilty plea.

       {¶9} In his first assignment of error, Morici argues the trial court abused its

discretion by denying his presentence motion to withdraw his guilty plea. Morici

contends he should have been permitted to withdraw his guilty plea because he is

innocent of the crime of aggravated robbery and because his decision to plead guilty

was based on incomplete information and bad advice from his initial trial counsel.

i. Standard of Review

       {¶10} “The decision to grant or deny a presentence motion to withdraw a

guilty plea is within the sound discretion of the trial court.” State v. Xie, 62 Ohio

St.3d 521 (1992), paragraph two of the syllabus. “Therefore, appellate review of a

trial court’s decision to deny a presentence motion to withdraw a guilty plea is

limited to whether the trial court abused its discretion.” State v. Keehn, 3d Dist.

Henry No. 7-14-05, 2014-Ohio-3872, ¶ 14. An abuse of discretion is more than a

mere error in judgment; it suggests that a decision is unreasonable, arbitrary, or

unconscionable. State v. Adams, 62 Ohio St.2d 151, 157-158 (1980). “When


                                         -5-
Case No. 1-21-12


applying this standard, a reviewing court may not simply substitute its judgment for

that of the trial court.” Keehn at ¶ 14, citing State v. Adams, 3d Dist. Defiance No.

4-09-16, 2009-Ohio-6863, ¶ 33.

ii. Crim.R. 32.1 & Evaluating a Motion to Withdraw a Guilty Plea

       {¶11} A motion to withdraw a guilty plea is governed by Crim.R. 32.1,

which provides:

       A motion to withdraw a plea of guilty or no contest may be made only
       before sentence is imposed; but to correct manifest injustice the court
       after sentence may set aside the judgment of conviction and permit
       the defendant to withdraw his or her plea.

Although “a presentence motion to withdraw a guilty plea should be freely and

liberally granted[,] * * * a defendant does not have an absolute right to withdraw a

plea prior to sentencing.” Xie at 527.

       {¶12} “A trial court must conduct a hearing to determine whether there is a

reasonable and legitimate basis for the withdrawal of the plea.” Id. at paragraph one

of the syllabus.

       When reviewing a trial court’s denial of a presentence motion to
       withdraw a guilty plea, this court considers several factors, including:
       (1) whether the withdrawal will prejudice the prosecution; (2) the
       representation afforded to the defendant by counsel; (3) the extent of
       the hearing held pursuant to Crim.R. 11; (4) the extent of the hearing
       on the motion to withdraw the plea; (5) whether the trial court gave
       full and fair consideration of the motion; (6) whether the timing of the
       motion was reasonable; (7) the stated reasons for the motion; (8)
       whether the defendant understood the nature of the charges and
       potential sentences; and (9) whether the accused was perhaps not
       guilty or had a complete defense to the charges.

                                         -6-
Case No. 1-21-12



State v. Liles, 3d Dist. Allen No. 1-18-69, 2019-Ohio-3029, ¶ 11. “None of the

factors is determinative on its own and there may be numerous additional aspects

‘weighed’ in each case.” State v. North, 3d Dist. Logan No. 8-14-18, 2015-Ohio-

720, ¶ 16.

iii. The trial court did not abuse its discretion by denying Morici’s presentence
motion to withdraw his guilty plea.

       {¶13} Morici contends that, contrary to the trial court’s conclusion, the

above-listed factors weigh in favor of allowing him to withdraw his guilty plea.

Morici is right that one of the factors weighs in his favor. Specifically, at the hearing

on Morici’s motion to withdraw, the State conceded it would not be prejudiced if

Morici were permitted to withdraw his guilty plea. (Jan. 26, 2021 Tr. at 35-36).

The first factor therefore weighs in favor of Morici.

       {¶14} However, the remaining factors weigh against allowing Morici to

withdraw his guilty plea. First, at the October 23, 2020 change-of-plea hearing, the

trial court conducted a thorough Crim.R. 11 plea colloquy with Morici before

accepting his guilty plea. The trial court closely tracked the language of Crim.R.

11(C)(2), inquiring whether Morici was aware of the potential penalties that could

be imposed, the constitutional rights he was waiving by pleading guilty, the

collateral consequences of his plea, and that the court could proceed immediately to

sentencing. Morici stated that he understood the trial court’s admonishments and


                                          -7-
Case No. 1-21-12


that he did not have any questions to ask the trial court. Morici confirmed that he

had an opportunity to discuss his case with his initial trial counsel, that he

understood what he was doing, and that he was voluntarily pleading guilty. In sum,

the trial court was diligent in ensuring that Morici understood what he was doing

and that his plea was knowing, intelligent, and voluntary. As a result, the third and

eighth factors weigh strongly against allowing Morici to withdraw his guilty plea.

       {¶15} The fourth and fifth factors also weigh decidedly against Morici. At

the January 26, 2021 hearing on Morici’s motion to withdraw, Morici was given a

full opportunity to make his case for withdrawing his plea. Morici, who was

represented by capable counsel, was able to testify and explain in his own words his

reasons for seeking to withdraw his plea. One month after the hearing, the trial court

issued an 11-page judgment entry denying Morici’s motion to withdraw. In its

judgment entry, the trial court methodically and carefully applied each of the

relevant plea-withdrawal factors. Thus, the trial court conducted an extensive

hearing on Morici’s motion to withdraw and gave a full and fair consideration to the

motion. These factors militate against permitting Morici to withdraw his guilty plea.

       {¶16} The sixth factor, whether the timing of Morici’s motion was

reasonable, also weighs against Morici. Between October 23 and December 9, the

dates of the change-of-plea hearing and the original sentencing hearing,

respectively, Morici did not express any desire to withdraw his guilty plea. It was


                                         -8-
Case No. 1-21-12


not until well into the December 9, 2020 sentencing hearing, after the prosecution

had provided additional information about the offense, Morici’s lack of remorse,

and his criminal history, that Morici vocalized his desire to withdraw his guilty plea.

Thus, although only a month and a half elapsed between when Morici pleaded guilty

and when he orally moved to withdraw his plea, by the time Morici first moved to

withdraw his plea, it was almost too late to do so.            While the trial court

accommodated Morici by continuing the sentencing hearing and by allowing him to

file a written motion to withdraw his plea, this does not change the fact that Morici

did not first attempt to withdraw his plea until the 11th hour.

       {¶17} Finally, the second, seventh, and ninth factors—the representation

afforded to Morici by counsel, Morici’s reasons for moving to withdraw his guilty

plea, and the possibility that Morici is innocent—weigh against allowing Morici to

withdraw his plea. We address these factors together because, in our view, they

overlap to some degree. Specifically, Morici’s reasons for seeking to withdraw his

guilty plea are that he is innocent of the charged offense and that he did not receive

satisfactory representation from his initial trial counsel before pleading guilty.

       {¶18} At the hearing on Morici’s motion to withdraw, Morici testified that

he decided to plead guilty because he “knew trial was coming up and [he] hadn’t

discussed anything” with his trial counsel. (Jan. 26, 2021 Tr. at 11). Morici

acknowledged that he was able to read the 18-page discovery packet and watch all


                                          -9-
Case No. 1-21-12


of the provided video recordings a few days before he pleaded guilty. However, he

renewed his complaint that he should have been provided with the discovery

materials at an earlier date. Morici also said that he was dissatisfied because his

initial trial counsel did not review the discovery materials with him. He stated that

he thought his initial trial counsel should have at least watched the videos with him

and “explained what was going on.” (Jan. 26, 2021 Tr. at 26). Morici also generally

objected to his initial trial counsel’s lack of communication. Morici further stated

that when he finally met with his initial trial counsel on the morning of the change-

of-plea hearing, he was advised that he “had very few options” and that he should

plead guilty. (Jan. 26, 2021 Tr. at 7, 28). Morici indicated that he thought his initial

trial counsel had given him bad advice and that he felt pressured to plead guilty.

(Jan. 26, 2021 Tr. at 11). With respect to his claims of innocence, Morici stated that

he is innocent and that if the Dairy Market was robbed on April 13, 2020, he was

not the perpetrator. (Jan. 26, 2021 Tr. at 20, 31). Even so, on cross-examination,

Morici testified that he had been inside of the Dairy Market on the day of the alleged

offense and that he was then staying in a house near the store. (Jan. 26, 2021 Tr. at

20).

       {¶19} Based on Morici’s testimony and the record, we have no reservations

about the quality of his initial trial counsel’s representation. Though Morici may

not have been able to confer with his initial trial counsel as much as he might have


                                         -10-
Case No. 1-21-12


wanted to, the record indicates that Morici’s initial trial counsel was otherwise

actively involved in the case. For example, on July 28, 2020, Morici’s initial trial

counsel filed a motion requesting that the trial court “order an evaluation to

determine whether [Morici] may be found not guilty by reason of insanity pursuant

to Ohio Revised Code 2945.40.” Morici was ultimately deemed ineligible to be

found not guilty by reason of insanity, but his initial trial counsel’s efforts show that

he was attuned to the particulars of Morici’s case and that he pursued a number of

strategies to obtain a more favorable outcome for Morici. In addition, while it would

have been ideal for Morici to receive the discovery materials at an earlier date and

review those materials with his initial trial counsel, it is undisputed that Morici was

able to review and mull over all of the discovery materials before he pleaded guilty.

        {¶20} Moreover, as there is no evidence in the record corroborating Morici’s

claims of innocence, we can hardly fault Morici’s initial trial counsel for advising

Morici to enter a plea.           The circumstances of Morici’s alleged offense were

explained in an affidavit accompanying the initial complaint filed in the Lima

Municipal Court:1

        3. On 4/13/2020, at about 8:30 a.m., [Morici] * * * entered the
        Dairy [Market] convenience store at 531 W. Kibby, Lima, Allen
        County, Ohio, and handed the clerk a note. The note advised the clerk
        to put tobacco products into a bag.



1
  Presumably, the circumstances detailing Morici’s alleged involvement in the offense were also contained
in the discovery reviewed by Morici. However, these materials are not part of the record.

                                                 -11-
Case No. 1-21-12


      4. The clerk was familiar with [Morici] * * *. The cost of the items
      came to $117, and the clerk said he had to pay before she would give
      it to him.

      5. [Morici] waited until the clerk turned around and grabbed the
      tobacco products and began walking toward the exit. As he walked
      that direction, he grabbed two battery connectors and some lighter
      fluid off of the display.

      6. A second clerk saw [Morici] walking toward the door, with the
      items, without paying, and stepped in front of him, telling [Morici] to
      put the items back.

      7. [Morici] responded by brandishing a knife from behind his back,
      holding it toward the second clerk and telling him to get out of the
      way, or he would “gut him like a fish.”

      8. The clerk subsequently moved out of the way, and [Morici]
      walked out of the store. A customer watched him walk to an
      abandoned house * * * and go inside.

      ***

      10. * * * [Officers] went into the vacant house to investigate and
      found [Morici] hiding in the corner.

      11. * * * While they were taking [Morici] into custody, they found
      [the knife] and the stolen items from Dairy [Market] in the kitchen
      where Morici was hiding.

      ***

      13. * * * [Morici] confessed to planning the robbery the night prior,
      writing the note, stealing the items without paying for them and
      threatening to “gut” the male clerk “like a fish,” as he showed the
      clerk the knife, when the clerk tried to stop him from exiting the store.

      14. [Morici] added that if the clerk wouldn’t have done what he was
      told, he would have killed him with the knife.


                                        -12-
Case No. 1-21-12


Although Morici insists he is innocent and that he did not engage in this conduct,

by testifying at the January 26, 2021 hearing that he had been inside of the Dairy

Market on April 13, 2020, and that he was living in the abandoned house, Morici

confirmed some details consistent with the affidavit.          Apart from Morici’s

unadorned protestations of innocence, there is simply nothing in the record

suggesting that he is innocent or that he has a complete defense.

       {¶21} Finally, we note that, at the time Morici changed his plea, he did not

voice any disagreement with his initial trial counsel’s advice to plead guilty. At the

change-of-plea hearing, the trial court encouraged Morici to ask questions and told

him that he could interrupt at any time. As the trial court stated in its February 26,

2021 journal entry denying Morici’s motion to withdraw, Morici “had an ample

opportunity at the time of the change of plea to inform the court that he was confused

or pressured, if he believed that he did not have a sufficient opportunity to discuss

the case with his counsel, or to otherwise communicate concerns to the court.” Yet,

Morici failed to voice any such concerns. We agree with the trial court’s finding

that Morici “would have spoken up at the plea hearing if he felt unprepared or was

feeling fear or panic or would have used his PSI as an opportunity to claim

innocence or raise issues regarding counsel.” Therefore, we conclude that the

second, seventh, and ninth factors weigh against allowing Morici to withdraw his

guilty plea.


                                        -13-
Case No. 1-21-12


       {¶22} In sum, we find that all but one of the plea-withdrawal factors weigh

against permitting Morici to withdraw his guilty plea. Despite his asserted reasons

for seeking to withdraw his guilty plea, Morici seems to simply regret having

pleaded guilty. In fact, Morici conceded as much at the hearing on his motion to

withdraw when he stated that he wished he had never entered his guilty plea. (Jan.

26, 2021 Tr. at 11). However, “a change of heart or mistaken belief about the guilty

plea is not a reasonable basis requiring a trial court to permit the defendant to

withdraw the plea.” State v. Campbell, 4th Dist. Athens No. 08CA31, 2009-Ohio-

4992, ¶ 7. Accordingly, we conclude the trial court did not abuse its discretion by

denying Morici’s presentence motion to withdraw his guilty plea.

       {¶23} Morici’s first assignment of error is overruled.

B. Second Assignment of Error: Whether the sentencing provisions in the
Reagan Tokes Law violate the separation-of-powers doctrine or deprive a
defendant of his right to due process.

       {¶24} In his second assignment of error, Morici argues the indefinite

sentencing provisions of the Reagan Tokes Law violate the separation-of-powers

doctrine and deprive him of his right to due process.

       {¶25} Morici’s challenge does not present a matter of first impression in this

court. Since the indefinite sentencing provisions of the Reagan Tokes Law went

into effect in March 2019, we have repeatedly been asked to weigh in on the




                                        -14-
Case No. 1-21-12


constitutionality of these provisions. Issues of ripeness aside,2 we have invariably

concluded that the indefinite sentencing provisions of the Reagan Tokes Law do not

violate the separation-of-powers doctrine or infringe on defendants’ due-process

rights. E.g., State v. Crawford, 3d Dist. Henry No. 7-20-05, 2021-Ohio-547, ¶ 10-

11; State v. Hacker, 3d Dist. Logan No. 8-20-01, 2020-Ohio-5048, ¶ 22.

        {¶26} In this case, Morici asks us to reconsider our earlier decisions. In

recent months, a number of defendants have requested the same of us—requests that

we have uniformly rejected. E.g., State v. Mitchell, 3d Dist. Allen No. 1-21-02,

2021-Ohio-2802, ¶ 17; State v. Rodriguez, 3d Dist. Seneca No. 13-20-07, 2021-

Ohio-2295, ¶ 15. As Morici has not presented us with any compelling new reason

to depart from our earlier precedent, we once again decline to do so. Consequently,

we conclude that Morici’s separation-of-powers and due-process arguments are

without merit.

        {¶27} Morici’s second assignment of error is overruled.

C. Third Assignment of Error: Whether Morici received ineffective assistance
of counsel.




2
  A number of other appellate districts have concluded that separation-of-powers and due-process challenges
to the indefinite sentencing provisions of the Reagan Tokes Law are not yet ripe for review. State v. Floyd,
3d Dist. Marion No. 9-20-44, 2021-Ohio-1935, ¶ 20, fn. 2 (collecting cases). While we have concluded that
as-applied due-process challenges to the indefinite sentencing provisions are not ripe for review, we have
“implicitly” determined that facial due-process challenges, as well as separation-of-powers arguments, are
ripe for review. State v. Kepling, 3d Dist. Hancock No. 5-20-23, 2020-Ohio-6888, ¶ 6, 11-15. We note that
there is a case pending before the Supreme Court of Ohio to determine whether the constitutionality of the
Reagan Tokes Law is ripe for review. See State v. Maddox, 160 Ohio St.3d 1505, 2020-Ohio-6913. Oral
argument in Maddox was held on June 29, 2021.

                                                   -15-
Case No. 1-21-12


       {¶28} In his third assignment of error, Morici claims that he received

ineffective assistance of counsel.

i. Guilty Pleas & Ineffective Assistance of Counsel Claims

       {¶29} “When a defendant enters a plea of guilty, he is making a ‘complete

admission of [his] guilt.’” State v. Welly, 3d Dist. Seneca No. 13-15-37, 2016-Ohio-

863, ¶ 22, quoting Crim.R. 11(B)(1). “A criminal defendant who pleads guilty is

limited on appeal; he may only attack the voluntary, knowing, and intelligent nature

of the plea and ‘may not thereafter raise independent claims relating to the

deprivation of constitutional rights that occurred prior to the entry of the guilty

plea.’” State v. Mata, 3d Dist. Allen 1-04-54, 2004-Ohio-6669, ¶ 12, quoting State

v. Spates, 64 Ohio St.3d 269, 272 (1992), quoting Tollett v. Henderson, 411 U.S.

258, 267, 93 S.Ct. 1602 (1973). Consequently, “[a] guilty plea constitutes a waiver

of a claim of ineffective assistance of counsel unless counsel’s conduct affected the

voluntary nature of the plea.” Id. at ¶ 13.

       {¶30} In general, a defendant asserting a claim of ineffective assistance of

counsel must establish: (1) counsel’s performance was deficient or unreasonable

under the circumstances; and (2) the deficient performance prejudiced the

defendant. State v. Kole, 92 Ohio St.3d 303, 306 (2001), citing Strickland v.

Washington, 466 U.S. 668, 687, 104 S.Ct. 2052 (1984). In the context of a




                                         -16-
Case No. 1-21-12


defendant who has entered a guilty plea, the defendant can prevail under this

standard only by demonstrating

       (1) deficient performance by counsel, i.e., performance falling
       below an objective standard of reasonable representation, that caused
       the defendant’s guilty plea to be less than knowing, intelligent and
       voluntary and (2) that there is a reasonable probability that, but for
       counsel’s deficient performance, the defendant would not have pled
       guilty to the offenses at issue and would have insisted on going to
       trial.

State v. Khoshknabi, 8th Dist. Cuyahoga No. 106117, 2018-Ohio-1752, ¶ 29. “‘A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.’” State v. Bradley, 42 Ohio St.3d 136, 142 (1989), quoting Strickland at

694.

ii. Morici has not established that he received ineffective assistance of counsel.

       {¶31} Morici claims he “was denied the effective assistance of counsel when

his [initial] court-appointed attorney failed to provide him copies of his discovery

in a timely fashion and failed to fully go over the discovery with him and ensure he

understood his odds at trial and that he understood the ramifications of entering a

guilty plea to the charge.” However, we need not determine whether Morici’s initial

trial counsel performed deficiently because we can resolve Morici’s ineffective-

assistance claim by first considering the prejudice prong. See Bradley at 143 (“[A]

court need not determine whether counsel’s performance was deficient before




                                       -17-
Case No. 1-21-12


examining the prejudice suffered by the defendant as a result of the alleged

deficiencies.”).

       {¶32} With respect to prejudice, Morici simply argues that “[b]ut for this

ineffective assistance of counsel, [he] would never have entered the plea he entered

and then tried to withdraw in a timely fashion.” Morici does not attempt to draw

any causal connection between his initial trial counsel’s allegedly deficient

performance and his decision to plead guilty. He merely lists instances of his initial

trial counsel’s supposed ineffectiveness and declares, without explanation, that his

decision to plead guilty was affected. “Conclusory statements that the outcome

would have been different, without more, are not enough to carry a defendant’s

burden on the issue of prejudice.” State v. Williams, 1st Dist. Hamilton No. C-

180588, 2020-Ohio-1368, ¶ 22. Moreover, in light of the trial court’s extensive plea

colloquy and considering that Morici had an opportunity to review the discovery

materials outlining the case against him before pleading guilty, we do not find a

reasonable probability that, but for his initial trial counsel’s alleged deficiencies,

Morici would have insisted on going to trial rather than entering a guilty plea.

Consequently, Morici has failed to establish that he was prejudiced by his initial

trial counsel’s alleged ineffectiveness.

       {¶33} Morici’s third assignment of error is overruled.




                                           -18-
Case No. 1-21-12


                                  IV. Conclusion

       {¶34} For the foregoing reasons, Morici’s assignments of error are overruled.

Having found no error prejudicial to the appellant herein in the particulars assigned

and argued, we affirm the judgment of the Allen County Court of Common Pleas.

                                                                Judgment Affirmed

ZIMMERMAN and SHAW, J.J., concur.

/jlr




                                        -19-